Citation Nr: 0738395	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1964 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran did not engage in combat, and there is no 
credible supporting evidence that the alleged in-service 
stressors associated with the diagnosis of post-traumatic 
stress disorder occurred. 

2. Before March 2007, bilateral hearing loss was manifested 
by auditory acuity level I in the right ear and auditory 
acuity level I in the left ear; from March 2007, bilateral 
hearing loss is manifested by auditory acuity level II in the 
right ear and auditory acuity level II in the left ear.


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007) 38 C.F.R. §§ 3.303, 3.304 (2007).

2. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2001 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection for post-traumatic stress 
disorder and the underlying claim of service connection for 
hearing loss, namely, evidence of current disability; 
evidence of an injury or disease or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claims, that is, the date of 
receipt of the claims, and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the provisions for 
the effective date of the claims and for the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
veteran was provided content-complying VCAA notice, the 
claims were subsequently readjudicated as evidenced by the 
supplemental statement of the case, dated in May 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The service medical and personnel 
records are associated with the claims file.  VA records and 
non-VA records have been obtained.  The veteran was afforded 
VA audiological examinations.  

With respect to the claim of service connection for post-
traumatic stress disorder, the duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In the absence of evidence of 
an injury or event in service related to post-traumatic 
stress disorder, development for a VA medical examination and 
opinion is not warranted.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Traumatic Stress Disorder

Factual Background

Service personnel records show that the veteran served aboard 
the USS Hopewell (DD 681).  His primary duty was marine 
mechanics.  The veteran was awarded the National Defense 
Service Medal, Vietnam Service Medal with 2 Bronze Stars, and 
the Republic of Vietnam Campaign Medal.  He participated in 
an unknown Vietnam campaign during the period of April 1966 
through July 1966.  

The service medical records, including the report of 
separation examination, contain no complaint, diagnosis, 
history, or treatment of post-traumatic stress disorder.  In 
November 1967 aboard ship, the veteran was unloading 
ammunition from a pallet when the metal retaining band was 
cut and the band sprung up and caught him on the left 
forearm, resulting in a laceration. 




After service, on VA psychiatric evaluation in April 1986, 
the veteran stated that shortly after he returned home from 
service he had dreams about his military service, including 
the killing that went on then.  The psychiatrist found no 
indication of a psychiatric disorder.  In October 1986, a 
second VA psychiatrist reviewed the psychiatric report and 
stated that the veteran had a residuum of an anxiety reaction 
that was attributable to his Vietnam experiences.   

Private medical records in 2000 document different 
psychiatric diagnoses, namely, anxiety disorder and major 
depressive disorder. 

In March 2001, the veteran described the laceration of the 
left forearm and exposure to the noise of naval gunfire as 
the events that caused post-traumatic stress disorder. 

Private medical records from August 2001 to July 2002 
disclose a diagnosis of post-traumatic stress disorder.  The 
stressors identified by the veteran were a shrapnel wound to 
the left arm and the shooting of two men.

VA records from November 2000 to May 2006 document a history 
of post-traumatic stress disorder with nightmares, agitation, 
and flashbacks.  In May 2006, the impression was depression 
with post-traumatic stress disorder.

In March 2006, the veteran described an event in March 1966 
on the way to Japan on a rough sea in which a locker in the 
living compartment fell on his back.  

In May 2006, the veteran submitted an article that shows that 
between 1966 and 1969 the USS Hopewell participated in combat 
operations in Vietnam by supplying gun fire to the troops 
ashore, conducting supply interdiction patrols, and screening 
aircraft carriers in Southeast Asia.  




Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Analysis

On the record, there is a diagnosis of post-traumatic stress 
disorder by both private and VA health-care providers 
sufficient to establish the current disability of 
post-traumatic stress disorder.

Although the record contains a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element required in order for 
service connection for post-traumatic stress disorder to be 
awarded.  In addition, there must be evidence establishing 
the occurrence of the in-service stressor and medical 
evidence to link the stressor to the current diagnosis. 



On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

Although the veteran submitted evidence that the USS Hopewell 
was involved in combat operations in Vietnam, the phrase 
"engaged in combat with the enemy" in 38 C.F.R. § 3.304(f) 
means that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The fact that the veteran served in "combat 
zone" does not necessarily mean that he himself engaged in 
combat against the enemy.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized citations or other official records.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  VAOPGCPREC 12-99 (2000). 

A mere assertion of combat service, alone, is insufficient to 
establish that the veteran engaged in combat with the enemy.  
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service). 

The service records do not include a combat citation or other 
evidence that the veteran engaged in combat, such as the 
award of the Purple Heart, and as there is no evidence from 
any source that the veteran actually engaged in combat other 
than the veteran's statements that he sustained a shrapnel 
wound to the left arm and the shooting of two men.  

As for the shrapnel wound, the wound is not documented in the 
service medical records.  The only left arm injury in the 
service medical records was a laceration on the left forearm 
from a metal band aboard ship in November 1967, which is not 
considered to be combat with the enemy.  As for the shooting 
incident, the veteran has not provided sufficient information 
to make an official search of unit records meaningful, that 
is, who were the victims and when and where the incident 
occurred.  

The other incidents described by the veteran that caused 
post-traumatic stress disorder were exposure to the noise of 
naval gunfire and being struck on the back by a locker.  
Neither of which meets the definition of "engaged in combat 
with the enemy" under 38 C.F.R. § 3.304(f), that is, that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality. 

On the basis of all the evidence of record, the Board finds 
that the veteran did not engage in combat and his statements 
alone are insufficient to establish the occurrence of an in-
service stressor.  Also, as the veteran did not engage in 
combat, credible supporting evidence of the actual occurrence 
of an in service stressor cannot consist solely of after-the-
fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996).

As for the private and VA medical opinions that link post-
traumatic stress disorder to the veteran's combat or other 
experiences in Vietnam, the evidence is not persuasive for 
two reasons.  First, as stated above the Board finds that the 
veteran did not engage in combat.  And, secondly, the 
credible supporting evidence of the actual occurrence of an 
in-service stressor consists solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

To the extent that the veteran claims post-traumatic stress 
disorder, resulting from the left forearm injury, exposure to 
naval gunfire, or the locker incident, where as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim because a layperson is 
not competent to diagnose post-traumatic stress disorder or 
to offer an opinion about medical causation, as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Since the diagnosis of post-traumatic stress disorder is 
predicated on in-service combat stressors, and since there is 
no credible evidence that the claimed in-service stressors 
occurred, the Board rejects the current diagnosis of post-
traumatic stress disorder as related to service.  Without 
credible supporting evidence that the claimed in-service 
stressors occurred, the current diagnosis of post-traumatic 
stress disorder can not be linked to service as claimed.  For 
these reasons, the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b).  

Rating Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  The 
rating for hearing loss is determined under the criteria in 
38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85. 

The "puretone threshold average" as used in Tables VI, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Analysis

The record contains VA audiological evaluations, dated in 
March 2002, April 2003, and March 2007.

In March 2002, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 30, 35, 55, and 65, respectively; and in the 
LEFT ear 20, 35, 45, and 55, respectively.  The puretone 
threshold average in the right ear was 46 and the average in 
the left ear was 36.  Speech discrimination in the right ear 
was 98 percent and 98 percent in the left ear.

In April 2003, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 20, 35, 55, and 70, respectively; and in the 
LEFT ear 20, 25, 40, and 50, respectively.  The puretone 
threshold average in the right ear was 45 and the average in 
the left ear was 33.75.  Speech discrimination in the right 
ear was 96 percent and 98 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examinations in March 2002 and April 2003 yield a numerical 
designation of I for the right ear as the average puretone 
decibel loss of 45 and 46 is in the range of between 42 to 49 
average pure tone decibel loss, and the speech discrimination 
scores of 96 and 98 are in the range of between 92 and 100 
percent speech discrimination.  For the left ear, the average 
puretone decibel loss of 33.75 and 36 is in the range of 
between 0 to 41 average pure tone decibel loss, and the 
speech discrimination scores of 98 percent is in the range of 
between 92 and 100 percent speech discrimination, which 
yields a numerical designation of I. 

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and I for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

In March 2007, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 
in the RIGHT ear were 20, 45, 60, and 65 decibels, and in the 
LEFT ear 20, 40, 50, and 55 decibels.  The average decibel 
loss in the right ear was 48 and the average in the left ear 
was 41.  Speech discrimination in the right ear was 88 
percent and 84 percent in the left ear.

Applying the results to TABLE VI, the findings of the March 
2007 VA examination yields a numerical designation of II for 
the right ear as the average puretone decibel loss of 48 is 
in the range of between 42 to 49 average pure tone decibel 
loss, and the speech discrimination scores of 88 is in the 
range of between 84 and 90 percent speech discrimination.  

For the left ear, the average puretone decibel loss of 41 is 
in the range of between 0 and 41 average pure tone decibel 
loss, and the speech discrimination score of 84 percent is in 
the range of between 84 and 90 percent speech discrimination, 
which yields a numerical designation of II. 

Applying the results to TABLE VI, entering the numeral 
designations of II for the right ear and II for the left ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective, and based 
on the VA test results there is no factual basis for an 
initial compensable rating at any time during the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER


Service connection for post-traumatic stress disorder is 
denied.

An initial compensable rating for bilateral hearing loss is 
denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


